internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 3-plr-119809-99 date date legend corporation trust llc x z d1 d2 d3 d4 d5 dear this responds to a letter dated date submitted on behalf of corporation requesting a ruling under sec_1362 of the internal_revenue_code plr-119809-99 facts d2 corporation was incorporated on d1 and elected subchapter_s status effective on d3 x the sole shareholder of corporation transferred all of the outstanding_stock of corporation to trust a_trust described in sec_1361 prior to this transfer corporation had revoked its s election specifying a prospective effective date of d4 on d4 llc a california limited_liability_company acquired all of the stock of corporation z is the sole owner of llc and llc is a disregarded_entity for federal tax purposes neither llc nor z are related to trust or x and neither llc nor z were corporation shareholders before d4 in addition neither llc nor z were involved in the decision to revoke the s election of corporation corporation requests permission pursuant to sec_1362 and sec_1_1362-5 of the income_tax regulations to elect s_corporation status effective d5 analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 may be terminated by revocation sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if the election has been terminated under sec_1362 the corporation shall not be eligible to make an election under sec_1362 for any taxable_year before it sec_5th taxable_year which begins after the 1st taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 provides that the commissioner may permit an s_corporation whose election has terminated to make a new election before the 5-year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted plr-119809-99 conclusion based solely on the facts and representations submitted we conclude that corporation may make a new election under sec_1362 effective d5 a copy of this letter should be attached to corporation’s federal_income_tax return for its taxable_year for which the s election is accepted as timely filed except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning corporation’s eligibility as a small_business_corporation under sec_1361 to elect to be an s_corporation pursuant to a power_of_attorney on file with this office copies of this letter are being sent to corporation and another authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely shannon cohen acting assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
